 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorthington CorporationandC. P. Hargrove,PetitionerandUnited Steelworkers of America,AFL-CIO.Case No. 10-ED-204.November 1, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hugh Frank Malone, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act,. the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Murdock, Rodgers, and Bean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner asserts that the Union is no longer the representa-tive of certain employees of the Employer as defined in Section 9 (a)of the Act.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Union contends that the petition should be dismissed on theground that the Employer sponsored this decertification petition byand through a supervisor, Howell Hogan.Prior to May 1957, Howell Hogan was employed as a "group leader,"a position in which he "coordinated" the work of five employees, butin which he exercised no actual supervisory authority as defined inthe Act. In May 1957, however, Hogan was elevated to the--positionof "acting foreman," with all of the authority of a regular foreman,including the authority to hire, assign work, direct work, reprimand,and recommend discharges.Moreover, as of the date of the hearingherein on August 22, 1957, Hogan had continued to occupy that posi-tion continuously.The Employer contends first, in substance, thatHogan was only substituting temporarily for the regular foreman,McNairy, in the latter's absence because of illness. In view .of thefact that Hogan continued to act as a foreman for a period of 2months after McNairy's return to work in June 1957, we find no merit..in this contention.The Employer contends further, in substance,that Hogan is only a temporary foreman because he will shortly betransferred back to his "group leader" position as soon as an increasedworkload is reduced. In view of the fact that Hogan has occupiedthe position of foreman for the very substantial period of 3 months andis still occupying that position, and in view of the uncertain time1] 9 NLRB No. 9..5. INTERNATIONAL ASSOCIATION OF MACHINISTS307when he may be transferred back to his former position, we find nomerit in this contention.Accordingly, we find that Hogan is a super-visor as defined in the Act.The record shows that employee Robinson was advised that : Hoganhad a petition which was being signed by the employees to support .:adecertification petition; thereafter Robinson went to Hogan's homefor the purpose of signing such petition; Hogan gave Robinson thepetition to sign, which Robinson did; all of this occurred in July 1957,at which time Hogan had been a supervisory foreman for 2 months;and thereafter on July 25, 1957, the petition in question was `sub-mitted to the Board by the Petitioner as evidence of his.showing,ofinterest in support of the instant petition filed on that date.It thus appears that the Employer, by and through Foreman Ho-gan, a supervisor, procured signatures for the required showing ofinterest in support of the instant petition. In view of this directparticipation by the Employer in the filing of this decertificationpetition, we find that the Employer improperly assisted the Petitionerin filing such, a petition, and that the rights ofthe employees'to, filesuch petitions under Section 9 (c) (1) (A) have been therebyabridged.'Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]atSeeConsolidated Blenders, Inc.,118 NLRB 545;Bond Stores, Inc.,116 NLRB 1929;Gold Bond, Inc.,107 NLRB 1059.International Association of Machinists, Lodge 942, AFL-CIOandAlloy Manufacturing Company, a partnership composed ofJohn A.Novell and Henry L. Peirone.Case No. 19-CB-430.November 4, 1957DECISION AND ORDEROn January 15, 1957, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Charging Party filed excep-tions to the Intermediate Report and a supporting brief, and the Gen-eral Counsel filed a brief supporting the Intermediate Report.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The' The Respondent Union filed no exceptions,but requestedoralargument.This requestis hereby denied.119 NLRB No. 38.